Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 13, 2020

                                      No. 04-19-00880-CV

                                 EW WELLS GROUP, LLC.,
                                       Appellant

                                              v.

                           FONG SINN CONSTRUCTION, LLC.,
                                      Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI11489
                          Honorable Laura Salinas, Judge Presiding


                                           ORDER
         The Appellant’s Motion to Extend Time to File Brief is GRANTED. The appellant’s
brief is due on February 27, 2020.


Entered this 13th day of February, 2020.

                                                                 PER CURIAM



ATTESTED TO: _______________________________
                      Michael A. Cruz,
                      Clerk of Court